Name: Commission Regulation (EC) No 2728/98 of 17 December 1998 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: NA;  health;  animal product;  deterioration of the environment;  agricultural policy
 Date Published: nan

 18.12.1998 EN Official Journal of the European Communities L 343/8 COMMISSION REGULATION (EC) No 2728/98 of 17 December 1998 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 2692/98 (2), and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs; Whereas, in establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue); Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney; whereas, however, the liver and kidney are frequently removed from carcases moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey; Whereas enrofloxacin and ivermectin should be inserted into Annex I to Regulation (EEC) No 2377/90; Whereas hyperici oleum, eucalypti aetheroleum, sodium 2-methyl-2-phenoxy-propanoate, nonivamide, nicoboxil, methyl nicotinate, mecillinam, 8-hydroxyquinoline and diethylene glycol monoethyl ether should be inserted into Annex II to Regulation (EEC) No 2377/90; Whereas, in order to allow for the completion of scientific studies, the duration of the validity of the provisional maximum residue limits previously defined in Annex III to Regulation (EEC) No 2377/90 should be extended for enrofloxacin; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorisations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851/EEC (3), as last amended by Directive 93/40/EEC (4), to take account of the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 224, 18. 8. 1990, p. 1. (2) OJ L 338, 15. 12. 1998, p. 5. (3) OJ L 317, 6. 11. 1981, p. 1. (4) OJ L 214, 24. 8. 1993, p. 31. ANNEX A. Annex I to Regulation (EEC) No 2377/90 is amended as follows: 1. Anti-infectious agents 1.2. Antibiotics 1.2.3. Quinolones Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Enrofloxacin Sum of enrofloxacin and ciprofloxacin Bovine 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 300 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney 100 Ã ¼g/kg Milk Rabbits 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 200 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney Porcine 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Skin + fat 200 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney Poultry 100 Ã ¼g/kg Muscle Not for use in animals from which eggs are produced for human consumption 100 Ã ¼g/kg Skin + fat 200 Ã ¼g/kg Liver 300 Ã ¼g /kg Kidney 2. Antiparasitic agents 2.3. Agents acting against endo- and ectoparasites 2.3.1. Avermectins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Ivermectin 22,23-Dihydro-aver-mectin B1a Deer, including reindeer 20 Ã ¼g/kg Muscle 100 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 20 Ã ¼g/kg Kidney B. Annex II to Regulation (EEC) No 2377/90 is amended as follows: 2. Organic compounds Pharmacologically active substance(s) Animal species Other provisions 8-Hydroxyquinoline All mammalian food producing species For topical use in new-born animals only Diethylene glycol monoethyl ether Bovine, porcine Mecillinam Bovine For intra-uterine use only Methyl nicotinate Bovine, equidae For topical use only Nicoboxil Equidae For topical use only Nonivamide Equidae For topical use only Sodium 2-methyl-2-phenoxy-propanoate Bovine, porcine, caprine, equidae 6. Substances of vegetable origin Pharmacologically active substance(s) Animal species Other provisions Eucalypti aetheroleum All food producing species Hyperici oleum All food producing species For topical use only C. Annex III to Regulation (EEC) No 2377/90 is amended as follows: 1. Anti-infectious agents 1.2. Antibiotics 1.2.06. Quinolones Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Enrofloxacin Sum of enrofloxacin and ciprofloxacin Ovine 100 Ã ¼g/kg Muscle Provisional MRLs expire on 1 July 1999 100 Ã ¼g /kg Fat 300 Ã ¼g/kg Liver 200 Ã ¼g/kg Kidney